Title: From George Washington to Colonel Stephen Moylan, 1 August 1779
From: Washington, George
To: Moylan, Stephen


        
          Dr Sir
          Head Qrs [West Point] August 1st 1779
        
        I received Your favor of the 29th Ulto and thank you for the intelligence it contains.
        General Howe has gone to Ridgefield to take the command of Glovers Brigade and all the Troops in that quarter—and will make such dispositions of them as may appear best. I am sorry it is not in my power to send you any hard money. I have but little—and it is more particularly intended for persons within the Enemy’s lines. If you will make out a return of your dismounted men—and of the necessary Arms & Accoutrements and will send for them—I will direct them to be supplied. I am Dr Sir with great regard Yr most Obt St
        
          Go: Washington
        
      